UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
UNITED STATES OF AMERICA,                                               :   01-CR-24(3) (ARR)
                                                                        :
         -against-                                                      :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
 LUIS RODRIGUEZ,                                                        :
                                                                        :
                           Defendant.                                   :   OPINION & ORDER
                                                                        :
---------------------------------------------------------------------   :
                                                                        X

ROSS, United States District Judge:

         Defendant, Luis Rodriguez, moves to reconsider my March 24, 2021 opinion and order

(ECF No. 170) denying his motion for relief from judgment for lack of standing. Def.’s Mot.

Recons. 1 (“Def.’s Mot.”), ECF No. 172. For the following reasons, I deny defendant’s motion.

         “A motion for reconsideration may be granted where the moving party identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” United States v. Mathis, No. 02-CR-891 (ARR), 2020

WL 6784136, at *1 (E.D.N.Y. Nov. 18, 2020) (quoting United States v. Nehmad, No. 16-CR-829

(AKH), 2020 WL 6719380, at *1 (S.D.N.Y. Nov. 16, 2020) (citation and quotation marks

omitted)); Local Crim. R. 49.1(d).

         Defendant raises two arguments, but neither provides grounds for reconsideration. First,

defendant claims he has Article III standing to challenge the validity of his co-defendant Carlos

Medina’s guilty plea because the court has not repaid his $100 special assessment fee. Def.’s Mot.

Recons. 1–2. While this argument cannot justify reconsideration because defendant did not raise

it in his original motion, see Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d

Cir. 2012), as amended (July 13, 2012), it nonetheless fails on the merits. As an initial matter, the


                                                         1
government has proven that the court returned the special assessment fee to defendant after his

acquittal. Gov’t’s Opp’n Mot. Recons. 3 & n.4, ECF No. 173. But even if the court had not returned

this fee, defendant cannot show that an order invalidating Mr. Medina’s guilty plea would redress

such an injury. See Horne v. Flores, 557 U.S. 433, 445 (2009) (noting that to establish Article III

standing, an injury in fact must be “redressable by a favorable ruling”). Mr. Rodriguez is entitled

to the return of his special assessment because he was acquitted. See United States v. Libous, 858

F.3d 64, 67 (2d Cir. 2017). Invalidating his co-defendant’s guilty plea would have no effect on his

acquittal or his entitlement to the return of his special assessment.

       Second, defendant argues that regardless of whether he has Article III standing, I should

exercise ancillary jurisdiction and inherent authority to investigate his allegations that the

prosecutors in this case committed fraud on the court. Def.’s Mem. Supp. Mot. Recons. 7–9

(“Def.’s Mem.”), ECF No. 172-1. “The supervisory power ‘permits federal courts to supervise the

administration of criminal justice among the parties before the bar.’” United States v. HSBC Bank

USA, N.A., 863 F.3d 125, 135 (2d Cir. 2017) (quoting United States v. Payner, 447 U.S. 727, 735

n.7 (1980) (citation and quotation marks omitted)). “[G]enerally the exercise of supervisory power

arises in the context of requests by defendants to vacate convictions . . . , dismiss indictments . . .

, or invalidate sentences . . . .” United States v. Johnson, 221 F.3d 83, 96 (2d Cir. 2000) (citations

omitted). “However, [t]he supervisory power doctrine is an extraordinary one which should be

sparingly exercised.” HSBC Bank USA, N.A., 863 F.3d at 136 (citation and quotation marks

omitted).

       Defendant has not presented evidence that justifies exercising this “extraordinary” power.

Id. Defendant claims the Assistant U.S. Attorneys in this case exhibited a “pattern of prosecutorial

misconduct” by filing “fraudulent documents,” including the superseding information against Mr.




                                                  2
Medina and Mr. Medina’s cooperation plea agreement, and by eliciting false testimony. Def.’s

Mot. 2; Def.’s Mem. 2, 4–5. But defendant has not provided any facts that support these conclusory

allegations. Further, the crux of defendant’s allegations pertains to conduct in a different criminal

matter not before me. Def.’s Mem. 4–5. Therefore, I decline to exercise my inherent authority to

investigate fraud on the court in this case.

         For the foregoing reasons, Mr. Rodriguez’s motion for reconsideration is denied. 1



SO ORDERED.
                                                      ____/s/_________________
Dated:          May 10, 2021                          Allyne R. Ross
                Brooklyn, New York                    United States District Judge




1
  Before filing a motion for reconsideration, defendant requested an extension of time to file a
reply in support of his original motion and appointment of counsel. Def.’s Letter, ECF No. 171. I
deny defendant’s motion to submit a reply as moot because I have considered his additional
arguments in deciding the instant motion. I also deny appointment of counsel because defendant
has failed to make “a threshold showing of some likelihood of merit.” Johnston v. Maha, 606 F.3d
39, 41 (2d Cir. 2010) (citation omitted).


                                                 3
